By the Court.
1. After overruling a motion to set aside a verdict the court made a journal entry allowing thirty days after term to prepare and present for allowance a bill of exceptions. No journal entry showed that such bill was ever prepared, presented, allowed or ordered to be made a part of the record. Meld: A reviewing court cannot consider a paper claimed to be said bill of exceptions.
2. Where defendants, sued as joint tort feasors, answer separately: H., one of them, averring that he (with persons not made defendants) committed the act complained of, that it was lawful and that his co-defendants had no part in it, it was not error to the prejudice of H. to overrule his motion for a new trial while sustaining a separate motion by the other defendants to set aside the verdict as to them.

Judgment affirmed.